Citation Nr: 1811669	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-30 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower bilateral extremities, to include as secondary to diabetes or service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter came before the Board of Veteran's Appeals (Board) on appeal from a January 2012 rating decision issued by the RO. 

In March 2014, the Veteran testified at a hearing before the undersigned at the RO. A transcript of the hearing is included in the claims file.

In August 2015 and December 2016, the Board remanded the claim for further development of the record. The development has been completed and the claim has been returned to the Board for appellate disposition.

The appeal originally included the issue of entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD. In January 2018, the RO granted service connection for hypertension and assigned a non-compensable rating effective November 10, 2009. Therefore, his appeal concerning the issue of service connection for hypertension has been resolved. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran's peripheral neuropathy of the upper and lower bilateral extremities was not shown to be attributable to incident or event of his period of service, to include as result of exposure to herbicide agents; nor was peripheral neuropathy of the upper and lower bilateral extremities caused or aggravated by a service-connected PTSD.


CONCLUSION OF LAW

The criteria to establish service connection for peripheral neuropathy of the upper and lower bilateral extremities are not met. 38 U.S.C. §§ 1110, 1116, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Veterans who during active service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.

VA has interpreted that regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam. See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008). 

If a veteran was exposed to a herbicide agent, to include Agent Orange during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b).

The service treatment records contain no complaints of, treatment for or diagnosis of peripheral neuropathy of the upper and lower bilateral extremities. Neither peripheral neuropathy of the upper and lower bilateral extremities nor any symptoms were noted in the service treatment records.

An April 2006 VA treatment record documents the Veteran's B12 deficiency, "B12 < 50." A May 2006 VA treatment record documents that the Veteran received his first B12 injection for his B12 deficiency.

An August 2014 VA examination report reflects that a neurological examination was normal and there was no pathology to render a diagnosis of peripheral neuropathy. 

A May 2016 VA examination report documents diagnoses of B-complex deficiency and mononeuritis of unspecified site. The examiner explained that the peripheral neuropathy was not proximately due to or the result of diabetes because the Veteran did not have a diagnosis of diabetes. Thus, the examiner concluded that there was no diabetic peripheral neuropathy. However, the examiner found that there was a condition or symptoms causing nerve pain or sensations of paresthesias and numbness for which other co-morbidities, such as psychiatric problems may be contributory. 

Regarding relationship to herbicide exposure, the examiner stated that it was highly suspect to have exposure to poison and nervous system disorders which may not had manifested within one year of exposure. The examiner explained that with  documented B12 deficiency, complaints of nerve pain or numbness were not unusual. The examiner opined that it was more likely that any neuropathic type pain was related to some other cause or the history of B12 or nutritional deficiency which was shown to have onset in 2006. 

An August 2017 VA examination report documents diagnosis of peripheral neuropathy. The Veteran reported a history of hand and feet paresthesias that onset in 2006 and a history of B12 deficiency that onset in 2006 for which he received intramuscular injections followed by oral replacement since 2006. He complained of a burning sensation paresthesias on the top and bottom of his feet bilaterally and a numbness sensation of the distal fingers bilaterally with intermittent occurrences. 

The examiner opined that it was not likely that the peripheral neuropathy of the upper and lower extremities was incurred or caused by the service-connected PTSD. The examiner also opined that it was not likely that the peripheral neuropathy of the upper and lower extremities was aggravated beyond its natural progression by the Veteran's PTSD. He explained that there was no history of alcohol abuse or diabetes mellitus. The examiner noted that the Veteran had a B12 deficiency and opined that his B12 deficiency was at least as likely as not the cause of the Veteran's peripheral neuropathy. The examiner reported that review of medical literature did not show any findings relating peripheral neuropathy and PTSD. Simply stated, PTSD was not listed as a possible cause of peripheral neuropathy.

Though the Veteran has a current peripheral neuropathy of the upper and lower bilateral extremities, the preponderance of the competent evidence is against a finding of a linkage between the onset of the disability and a period of service or service-connected PTSD. Rather, the evidence shows that the Veteran's current peripheral neuropathy of the upper and lower bilateral extremities had no etiological relationship to service, including presumed herbicide exposure, as it was more likely that any neuropathic type pain was related to the history of B12 or nutritional deficiency. 

Given that the Veteran's peripheral neuropathy of the upper and lower bilateral extremities was not shown to have become manifest to a degree of 10 percent or more within a year after the Veteran's last date of exposure to an herbicide agent, service connection cannot be awarded on a presumptive basis. 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(ii), 3.309(e).

Additionally, the more probative evidence shows that the Veteran's service-connected PTSD did not cause or aggravate his current peripheral neuropathy of the upper and lower bilateral extremities. 

In the May 2016 report of VA examination, the examiner indicated that there was a condition or symptoms causing nerve pain or sensations of paresthesias and numbness for which other co-morbidities, such as psychiatric problems may be contributory. To the extent this record represents evidence in favor of the claim the Board is affording it little probative value. 

This statement from the examiner in May 2016, that other co-morbidities, such as psychiatric problems may be contributory to the condition or symptoms causing nerve pain or sensations of paresthesias and numbness, is speculative in nature and does not provide the degree of certainty required for persuasive nexus evidence in this case. Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). Regardless, the Board reiterates that the examiner ultimately concluded that it was more likely that any neuropathic type pain was related to the history of B12 or nutritional deficiency which was shown to have onset in 2006.

The Veteran is not competent to link his peripheral neuropathy of the upper and lower extremities to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is a lay person and is not competent to establish that his current peripheral neuropathy of the upper and lower extremities onset as a result of service or service-connected PTSD. The Veteran is not competent to offer an opinion as to etiology of any current peripheral neuropathy of the upper and lower extremities. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. Jandreau, supra. 

The claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for peripheral neuropathy of the upper and lower bilateral extremities is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


